Fourth Court of Appeals
                                 San Antonio, Texas
                                      November 6, 2013

                                     No. 04-13-00430-CV

                                       John F. DAVIS,
                                          Appellant

                                              v.

                              FARIAS ENTERPRISES LTD.,
                                       Appellee

                  From the 341st Judicial District Court, Webb County, Texas
                            Trial Court No. 2010-CVT-001822D3
                     Honorable Rebecca Ramirez Palomo, Judge Presiding

                                           ORDER

      In accordance with this court’s opinion of this date, the appeal is DISMISSED FOR WANT
OF JURISDICTION.

       We ORDER that appellee Farias Enterprises Ltd. recover its costs of this appeal, if any,
from appellant John F. Davis.

       It is so ORDERED on November 6, 2013.


                                               _____________________________
                                               Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of November, 2013.

                                               _____________________________
                                               Keith E. Hottle, Clerk